 54DECISIONSOF NATIONALLABOR RELATIONS BOARDHuntsvilleManufacturing Co., a subsidiary of M.Lowenstein&Son, Inc.and`CommunicationsWorkers of America,AFL-CIOHuntsvilleManufacturing CompanyandCommunica-tionsWorkers of America,AFL-CIO,Petitioner.Cases 10-CA-10062, INCA-10260,10-CA-10287,and TOLRC-9564May 31, 1974DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn February 13, 1974, Administrative Law JudgePaul E. Weil issued the attached Decision in thisproceeding.Thereafter, theRespondent and theCharging Party filed exceptions and supportingbriefs; and the Respondent filed a reply brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, with amodification, and hereby orders that the Respon-dent,HuntsvilleManufacturing Co., a subsidiary ofM. Lowenstein & Son, Inc., Huntsville, Alabama, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order asmodified below:IT IS FURTHER ORDERED that the complaint be, and ithereby is dismissed insofar as it alleges that Billy RayWillbourn was discharged in violation of the Act.IT IS ALSO FURTHER ORDERED that the election heldon May 25, 1973, in Case 10-RC-9564, be, and ithereby is, set aside, and said case is hereby remandedto the Regional Director for Region 10 to conduct anew election.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]IWe disavow the followingstatementof the Administrative Law Judgeappearing in the textof his Decision under the heading "The Objections""Further,Respondentmakes no showing that the interrogations were notmore widespreadthan the General Counsel has proven and there is everyrea on to believe that theywere"In our view, the burden of proof does notshift to a respondent to prove that it has not violated the Act Instead, theburden remains with the General Counsel to show the extent that violationshave occurredDECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Administrative Law Judge: On March 28,1973, the Communications Workers of America, AFL-CI-0, hereinafter called the Union, filed a charge with theRegional Director for Region 10 of the National LaborRelations Board, hereinafter called the Board, alleging thatHuntsvilleManufacturing Co., a subsidiary of M. Lowen-stein& Son, Inc., hereinafter called Respondent, violatedSection 8(a)(1) and (3) of the Act by discrimination againstBillyGlenn Bogue (Case 10-CA-10062). On April 4, 1973,theUnion amended the charge in Case 10-CA-10062 toadd an allegation with regard to discrimination againstDonald Ray Harris and on April 16, again amended it toadd the name of Thomas E. Melton. On June 13, 1973, theRegionalDirector, on behalf of the Board's GeneralCounsel, issued a complaint alleging various violations ofSection 8(a)(1) by Respondent which Respondent dulyanswered. On July 5, the Union filed a second charge(Case 10-CA-10260) alleging acts in violation of Section8(a)(1) of the Act by Respondent, and on July 23, anothercharge (Case 10-CA-10287) alleging a violation of Section8(a)(3) and (1) by discrimination against Billy Wilbourn.On March 30, 1973, the Union filed a petition (Case10-RC-9564) on which an election was conducted on May25, 1973, pursuant to a stipulation for certification uponconsent election. The Union failed to get a majority of thevotes cast in the election and filed timely objections whichthe Regional Director found were in part coextensive withthe allegations of violations of Section 8(a)(1) contained inthe first complaint (Case 10-CA-10062) theretofore issued.Accordingly, the Regional Director directed a hearing onthe objections and consolidated Cases 10-RC-9564 and10-CA-10062.On July 6, Respondent moved the Board to strike theobjections on various grounds and on July 20 Respon-dent'smotionwas denied. The Board adopted theRegionalDirector's recommendations that a heanng beheld and ordered theissuesto be processed pursuant to theorder of consolidation On September 4, 1973, the RegionalDirector then issued a consolidated complaint on all threecharges together with the already consolidated hearing onthe objections. The consolidated complaint alleges thatRespondent violated Section 8(a)(3) by the discharge ofemployee Billy Ray Wilbourn and by that act and by 24other acts independently violated Section 8(a)(1) of theAct.Respondent duly filed its answer denying thecommission of any unfair labor practices. On the issuesthus joined the matter came on for hearing before me atHuntsville,Alabama, on September 25 and 26, 1973.Becauseof the illness of a keywitnessfor Respondent, thehearing was then continued until December 18, 1973, onwhich date it was closed. At the hearing on all 3 days allparties were represented by counsel and had an opportuni-ty to call, examine, and cross-examine witnesses, to adducerelevant and material evidence, to argue orally at the close211NLRB No. 8 HUNTSVILLE MANUFACTURING CO.of the hearing, which argument was waived by all parties,and to file briefs. Briefs have been received from counselfor the General Counsel, the Respondent, and the Union.On the entire record in this case, and in consideration ofthe briefs,Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is a corporation engaged in the manufactureand saleof unfinished textile materials at a plant inHuntsville,Alabama. Respondent annually ships goodsfrom its Huntsville plant valued in excess of $50,000,directly tocustomerslocated outside the State of Alabama.The Respondentisanemployer engaged in commercewithinthemeaningof Section 2(6) and (7) of the Act.II.THE LABORORGANIZATIONThe Unionis a labor organizationwithin the meaning ofSection2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA.BackgroundRespondent'sHuntsville plant makes thread,using over1,000 employees who have not heretofore been representedby anyunion.Early in the year 1973, Billy Ray Wilbourncontacted organizer Roshto of the Union urging him toorganize the employees of Respondent.'With Wilbourn'shelp, Roshto commenced an organizing campaign in whichWilbourn tooka largepart,making housecalls onemployees, handbilling at the plant, and ultimately actingas an observer at an election conducted on May 25,2pursuant to a petitionfiled by the Union on March 30. TheUnion didnot receive votes fromamajority of theemployees who voted and objections were filed allegingsubstantially the same actions on the part of Respondentthat are alleged as unfair labor practices in violation ofSection 8(a)(1) in the instant case.On July 19, Billy Ray Wilbourn was discharged by theRespondent under circumstances which will be discussedbelow.During the organizing campaign,Respondent, throughitsmanagerial staff and supervisors, conducted an activecampaign against the Union, during the course of which itis alleged many instances of interferencewith,restraint andcoercion of, employees by supervisors and managerialpersons took place. These and the discharge of Billy RayWilbourn comprise the issues to be resolved in the instantcase.iWilbourn was acquainted with Roshtothrough his wife's participationin a union organizing campaign in another plantnearby.2Hereinafter all dates are in the year 1973 unless otherwisespecified3According to the testimonyof Wilbourn, he had been employed in thiscapacity for about 2 years prior to his discharge.However,Phillips testifiedthat he had been assigned to thisjob about a year before his discharge buthad worked on it only the 2 monthsimmediately preceding his discharge.While this is directly contradictory to the testimonyofWilbourn, it is notmaterial to the issues herein.Were it so I would have no hesitation increditingWilbourn.Phillips' testimony was characterizedby a haziness ofrecollection in a number of respects and much of the materialportion of hisB.The Dischargeof BillyRay Wilbourn55Billy Ray Wilbourn had been employed by Respondentfor about 12 years. At the time of the union campaign hewas assigned to the job of bobbin stripper under thesupervision of John A. Phillips. He was classified as autilityman and his duties, according to his testimony,included stripping bobbins, which is to say, taking tangledor defective thread from bobbins, cleaning up bad work,and sweeping lint out of some windows where lintaccumulated during the day on the windowsills.3On July 19, about 2 p.m., an hour before quitting time,Wilbourn was caught up with his work and wasassistingsome other employee whowas learninga new job when,according to Wilbourn's testimony, Phillips walked up tohim and said, "I want three creels of drawing put in theseframes."4Wilbourn stepped back thinking that Phillipswas addressing the learner, Cooper, who had been haulingthe drawing that day, but Phillips turned to Wilbourn andsaid that he was addressing him. Wilbourn asked when thatwas put on his job and Phillips told him it had been in hisjob all the time but he had not been doing it. Wilbourn toldPhillips that he did not have time to do that work at thattime because he had other duties on his job. Phillips thensaid, "You're refusing to do it so come down to the officeand get yourtime," and turned and walked off. Wilbournfollowed Phillips to the office where Phillips read a paperwhich he stated were the duties of the bobbin strippers job.He read that the bobbin stripper was to strip bobbins,clean up the bad work, sweep out the windows, hauldrawing, and transfer roping from mill to mill. At thatpoint his voice fell and Wilbourn could no longer hear him.When Phillips completed reading from the document heaskedWilbourn if he wanted to reconsider and haul thedrawing.Wilbourn answered "it's up to you" whereuponPhillips commenced writing up his termination.AfterPhillips completed the paperwork terminatingWilbourn, Wilbourn went to the office of George Wright,the superintendent of the cardroom, and the only personwho could appeal employees who had been terminated bythe supervisors.BeforeWright talked to Wilbourn hecalled Owen Hamett, the personnel man, and told him tobring a notebook to take notes on the conversation.Wilbourn then told Wright that Phillips wanted him tohaul some drawing, that he had told Phillips that he did nothave time because he had other work that he had to do onhis job, and that Phillips had fired him. Wright answeredthat he would have to get Phillips' side of the story andWilbourn left the plant.Phillips testified thatWilbourn had been loafing fortestimony left me with the impression that he had little or norecollection ofthe events concerning which he testified but was basing his testimony on hisassumption of whathad probablyhappened.The recordreveals thatMrPhillips suffered a heart attackshortly afterthe events litigated herein andwas incapacitated for a period of several months, having returned to workonly afew weeksbeforethe date onwhichthe hearing was resumed to takehis testimony4Drawing is a "rope" of fine threads that are fashioned into threadthrough amachine called a frame.A creelconsists of 12 cans, into each ofwhich roughly 80 lbs. of drawing is coiled. 56DECISIONSOF NATIONALLABOR RELATIONS BOARDabout an hour and that he asked him to haul two loads ofdrawing.5According to Phillips' testimony,he originallysaid,"Billy how about going out number three and get mea couple of loads of drawing and put it behind numberfour frame,we've run out up there"to which Wilbournasked"When did you put that on my job."Later in cross-examination Phillips testified that, when he first addressedWilbourn,Wilbourn thought he was talking to Cooper andstepped back;so obviously he did not address Wilbourn byname as he testified.Phillipswent on thathe answered,"Billy, it's been on there all the time;you just haven't beendoing it. It'sbeen on the job all the time"towhichWilbourn answered,"I'llbe dogged if that's so." At thispoint Phillips said that he had the job description in theoffice and would go up and read it toWilbourn. Wilbournanswered,"Idon't care what the job description says, I'mnot going to do it.I've never done it, it's not on my job andI'm not going to do it,I don't care what the job descriptionsays."Phillips said that he was not going to argue withWilbourn about it, he either did it or refused to do it towhich Wilbourn answered that he refused.Then Phillipssaid,"Well Billy, if you refuse then come up to the officeand I'llhave to terminateyou" andWilbourn answered,"Oh boy, that's just what I've been waiting for." At theoffice,Phillips testified,he read the job description andaskedWilbourn to reconsider and get the drawing, towhich Wilbourn answered that he was not going to do it,that he had worked too much already that day.Wright testified that Phillips reported to him that hedischarged Wilbourn because Wilbourn refused to haul thedrawing as he had been ordered.The General Counsel contends that the discharge wasobviously discriminatorybecauseother employees whohad failed to do assigned work had been given reprimandsbut not terminated.Respondent contends however that itmakes a distinction between a failure to do assigned work,which results in a reprimand,and a refusal to do assignedwork,which invariably results in a discharge.GeneralCounsel adduced no evidence that any employee had everrefused to do an assigned job without discharge and thereisno evidence in contradiction of Respondent's position.Accordingly, the issue is whether Wilbourn refused to dothe work assigned him by Phillips or merely pointed out toPhillips that he could not do that work and complete hisregularly assigned tasks.I conclude that the complaint must fail with regard to theallegation that Wilbourn was discharged for discriminatoryreasons.Ido not creditWright,Harnett,or Phillips. Thetestimony of each of them is inconsistent with the others incertain particulars and each of them testified to areas inwhich their recollection failed.The record reveals that, inthe termination interviewwith Wright,Harnett took notes,in fact he was there for that specified purpose,and thatnotes were taken to aid Respondent when and if the mattercame on for hearing as Respondent believed an unfairlabor practice charge would result from the discharge.Nevertheless these notes were not produced at the hearingSDrawing is hauled on wheeled vehicles. According to the testimony ofWilbourn.Wright, and others, each vehicle holds four cans of drawing.However, according to the testimony of Phillips, the drawing is normallyhauled on a vehicle that holds five cans. Another immaterialissue existswhether Phillips asked Wilbourn to haul two loads of five cans each as henor were they used to refresh the recollection of eitherHamett or Wright.Similarly,) 'immediately after thedischarge,Phillips prepared notes which,apparently thesame day,he showed to Wright.These notes,according toPhillips,were prepared in order to refresh his recollectionwhen and if this matter came on for hearing,as he toobelieved that an unfair labor practice charge would result.Wright testified that Phillips prepared a report but Phillipshad no recollection of so doing. At any rate neither notesnor report by Phillips was produced by Respondent. Iconclude that the notes taken by Harnett and those writtenby Phillips would not have supported their testimony.Nevertheless,based on Wilbourn's testimony alone, Iconclude that he was discharged for cause.According toWilbourn's testimony after he was taken to the office byPhillips,who then read him the job description, Phillipsasked him if he wanted to reconsider and haul the drawing.Wilbourn answered"it'sup to you."Ibelieve that thissuggestion by Phillips that Wilbourn reconsider and haulthe drawing is completely inconsistent with the GeneralCounsel's theory that Respondent seized on an opportunityto dischargeWilbourn,the leading union organizer, forarguing with his supervisor about doing the work assignedto him.I conclude that on the contrary Phillips attemptedto smooth over theargumentby asking Wilbourn toreconsiderand that Wilbourn's ambiguous answer angeredPhillips so that he went through with the discharge.While Igiveno credence to Phillips'purported quoting ofWilbourn as having directly and repeatedly refused to dothe assigned work and having stated that he was glad to bedischarged and had been waiting for the discharge, Ibelieve thatWilbourn's reaction to the assignment of thejob that he had never heretofore been required to do was sovehement that Phillips believed that Wilbourn was refusingto do the work.No one questions the right of Respondent'ssupervisors to assign work,and, as I found above,Respondent'sassertion that its rule is to summarilydischarge any employeeswho directlyrefuses to work isuncontroverted. In the absence of direct evidence thatWilbourn's union activities contributed to his discharge, Iconclude that the inference raised by Phillips' suggestionthatWilbourn reconsider and do the assigned taskcounteracts any inferences raised by the unreliability ofRespondent'switnesses and its failure to support theirtestimony.Accordingly,I find that the General Counselhas failed to support the allegation with substantialevidence on the record as a whole and I recommend thatthe complaint be dismissed insofar as it alleged thatWilbourn was discharged for violative reasons.C.The 8(a)(1) AllegationsEmployee CrillaMahathey testified that about themiddle of April her supervisor, Artis Byrd,cameto her andasked what she thought about the Union. She answered inessence thatshe felt that the employees needed the Unionwhereupon Byrd talked with her about personal difficultiestestified, two loads of four cans each as Wright testified at one point in histestimony, two creels of 12 cans each as he testified at another point in histestimony, or three creels of 12 cans each as Wilbourn testified. I do notdeem it necessary to resolve the issue raised. HUNTSVILLE MANUFACTURING CO.he had had with her and as he was leaving said he hopedthat she would not see where the employees needed aunion.Byrd admitted that he-had asked her what shethought about the Union. I credit her testimony.Miss Mahathey also testified that about 3 weeks beforethe election George Wright,the assistant plant manager,asked her what she thought about the Union. She answeredthat she had too many other things to worry about andWright told her that he was worried about it. She answeredthat if she held his position she would be worried too. Acouple of weeks later Wright came back and asked MissMahathey if she had any questions.She told him she couldnot think of a thing that she wanted to ask him and askedwhether he had anything to ask her. He answered that hecould not ask her what he wanted to. Wright testified thathe in fact had two conversations with Miss Mahathey butdenied that he asked her what she thought about theUnion. On cross-examination he testified that he did notrecallmuch about the conversations he had with MissMahathey.He testified that Respondent's supervisors hadbeen given instructionson what they could say to theemployees, that they could not ask whether they hadsigned a card or if they were going to vote for the Union,but they could talk about the economic strike that theCompany was involved in in 1951 and how people losttheir jobs, that the Union would cause trouble, that theyhad a stablework record for 20 years without strikes or lossof pay, and that they would work for the Company withouthaving to pay to come to work, but if they belonged to theUnion it required union dues. He also testified that all theother supervisors were told that they could say these thingsto employees.He testifiedalso that they were told that theycould not make threats or promises but that they were togo out and actively campaign against the Union. Herecalled that he told Miss Mahathey that he was worriedabout the Union but did not recall her commenting thatshe was notworrying about the Union, although he did notdeny thatshe said so.I conclude that her testimony issubstantially correct and thatWright failed to recall thefull extent of the conversation he had with her.Jacoby Rice testified that Supervisor Griffen Yanceyasked him what he thought about the Union. He answeredthathe thought it 'would be a good thing becauseemployees needed one, and if it got in and did not help, atleast it would not hurt the employees. Yancey asked whatRicemeantby that remark and told him that theemployees did not need a union, recounting the incident ofthe closure of the Lincoln Mills in the same plant some 20years earlier when it was organizedby the Union. Yanceytestified that he had been instructed to keep his supervisor,Cunningham, advised on how employees felt about theUnion and that he reported a conversation to Cunninghamthat he had with Jacoby Rice in which Rice asked him if heknew how much the union dueswould be and that he hadansweredthathe did not know. Yancey appeared tobelieve that he was not permitted to speak to an employeeabout the Union unless the employee first asked aquestion. I credit Rice's testimony, I think that Yancey wasansweringevasively on cross-examination about what hehad been told by management and that in a conversationwith Rice he made the pitch that, according to Wright the57supervisorswere expected to talk to employees and inaddition he started the conversation by asking Rice whathe thought about the Union. Rice testified that, a few daysafter his conversation with Yancey, Kermit Cunninghamcame to him and said that he had heard about the remarkthat Rice had made to Yancey and asked him to repeat it.Rice repeated the remark whereupon Cunningham askedhim whether the Union gave him a job, pointing out thathe had done so in January. Rice did not answer.Cunningham went on to tell Rice that he needed to talk tosome of the older hands that had been around 20 years agowhen they had the Union and when the Union closed theplant down and people lost their cars and their homes. Heasked whether Rice had a wife and two kids and asked howhe would like for it to happen today as it happened 20years before. Later, about the first of April, according toRice,Cunningham asked him whether his brother Johnhad a twin. He said that he did not and Cunningham wenton to say that John had been on the handbill line handingout handbills. Rice answered that he did not believe it andCunningham told him to ask John. Then Cunningham toldRice he wanted him to get John off the handbill line andRice said he would try. He also quoted Cunningham assaying that in January he had done Rice a favor to givehim his job back and now he wanted Rice to do him afavor and get John off the handbill line. A few days later,according to Rice, Cunningham came to him on the joband asked whether he had been trying to get John off thehandbillline.Rice saidhe had and Cunningham said thathe had not, and said he would not leave until Riceadmitted that he was lying, whereupon Rice admitted thathe was lying. Cunningham admitted that he had talked toJacoby Rice a number of times and asked whether he knewthat his brother was at the gate handing out pamphlets onone occasion. Rice said he did not think his brother wasout there and that he would talk to his brother to whichCunningham answered, "Okay, you do that." He observedthat shortly after that Jacoby was out passing out handbillstoo.He denied that he had ever said anything to JacobyRice about lying about his brother. With regard to theearlier conversation resulting from the conversation be-tween Jacoby Rice and Yancy, Cunningham testified thathe could not recall it, but would not deny it. He also failedto recall whether he had mentioned anything about havingdone Jacoby Rice a favor in hiring him in January. I creditCunningham to the extent that his recollection prevailed,however, I believe that he talked to Rice about getting hisbrother off the line. As far as the rest of the conversationwithRice is concerned, there seems to have been nointerrogation but rather argument protected under Section8(c) of the Act.Rice also testified that John Phillips, who was known inthe plant as Big John, came to him and asked what hisbrother John was doing on the handbill line. Phillipstestified that he had a conversation with Rice in whichRice mentioned his brother being on the picket line and heasked Rice whether he could not talk to his brother Johnand what was wrong with his brother John. He testifiedthat he believed that Jacoby Rice was against the Union atthe time.CharlesWilbourn, the brother of BillyWilbourn, 58DECISIONSOF NATIONALLABOR RELATIONS BOARDtestifiedthat AssistantPlant ManagerWright came to himabout a month before the election at his workplace andasked himhow he felt about the Union. Wilbournansweredthat he wasnot goingto say anything either way,whereuponWright asked him whether he thought theUnion would keep their big promises. Wilbourn told himhe did not know and walked away. That is all there was tothe conversation.Wright admitted talking to CharlesWilbourn but testified that he did not ask him what hethought about the Union. I believe, however, that he did.On cross-examinationWright testified that his conversa-tion with Charles Wilbourn was substantiallythe same asthat of Crilla Mahathey. He had no present recollection ofthisconversationwithCharlesWilbourn and I findWilbourn the more credible of the two. Accordingly, IcreditWilbourn's testimony.Roy Wiggins testified that about 2 weeks before theelection Supervisor Ralph Boyd came to him while he wassittingin the smoker boothalone, to ask him what hethought of the Union. He answered that he did not thinkanything of it and Boyd went on to say that he did notthink that the Union wouldget inbut that it would be likeitwaswhen the old Lincoln Mills was trying to get a unionin there and they closed the place down. Boyd deniedhaving asked Wiggins what he thought about the Union.He testifiedthat he had a conversation with Wiggins inwhich Wiggins told him that he was connected with theUnion and said, "You know how Iam goingto vote don'tyou" to which Boyd answered, "No, I haven't asked andyou haven't told me." He also testified that ordinarily hewas not to say anything about the Union unless anemployee came up and asked him about it. He alsotestifiedthatWiggins told him that he was going to voteagainst theUnion because he had been in the Unionbefore and had been off work as much as he had stayed on.Boyd also testified that he had reported to highermanagementthat only 1 employee out of the 23 thatworked for him had ever said anything about the Union.However, later he testified that another employee asked ifthe Union had run the Lincoln Mills plant out and he toldhim that he had heard that but did not know it to be a fact.He testified that that was the only employee with whom hediscussed the Lincoln Mills situation. I do not believe Mr.Boyd and I credit Mr. Wiggins' account of the conversa-tion.Employee JoeBoguetestified credibly that SupervisorBoydcameto him on the job and said, "Joe let's have aman toman talk about this Union. I've never heard yousay anything either way."Bogue answeredthat if he didnot have anything to say he would not say anything andBogueresponded that he did not have to talk about it if hedid not want to but he had figured that Bogue had beeninvolved in the Union. After some mention of the LincolnMills situation,Boguebroke up the conversation statingthat his machine was tearing up. Boyd denied having anyconversation with Bogue. I credit Bogue.Terry Loona testified that Supervisor Norvill Pedigo inthe first part of April came to him on the job and askedwhy people would sign union cards. Loona answered "thatitwas certaincolored people on the third shift" and namedsomeof the people who were for the Union. The followingweek Pedigo came back and told Loona that it was unfairto ask him but how did he feel about the Union. Loonaindicated that he would make no comment and Pedigowent on and told him the Union would give him nothingthat the Company did not want to give him and asked himif he would do something to hurt his father who was alsoemployed at Respondent's plant. Pedigo then asked Loonahow his father felt about the Union and Loona declined toanswer. Pedigo testified that he talked frequently withLoona about the Union and that he never asked Pedigohow he was going to vote, but that Pedigo came to him andsaid, "I'm going to tell you how I am going to vote, I'mgoing to vote union."Pedigo asked whetherLoona "wouldgo over his father" and Loona said he wanted to leave hisfather out of it. Pedigo said he did not remember whetherhe had ever asked Loona why other people wanted to signunion cards.He did not recall Loona mentioning anythingabout colored people but admitted that at that point Loonawas replying something to the effect that he had nocomment as to his own union activities. I conclude thatLoona's testimony is substantially correct and that Pedigohad many conversations in which he attempted to ascertainnot only Loona's feelingabout the Union but the feelingsof other employees and the extent of the organization. Ibelieve that Pedigo placed his questions in a slightlyoffhand way in an attempt to avoid directly contraveninghis instructions not to openly ask employees how they feltabout the Union, but he was no more successful inconcealing his purpose with the employees than he was onthe witness stand.BillyWilbourn testified that Supervisor Phillips talked tohim a number of times about the Union and on oneoccasion,when he asked Phillips about training for ahigher paying job, Phillips told him that the Companywould not train anyone for a higher paying job who is for aunion. This is denied by Phillips but I think his memorywas at fault. Apparently, in the same conversation,according to Wilbourn, Phillips said that the Union thatthey had 20 years before was not any good but that he wasnot saying that CWA was not any good and Phillips askedWilbourn whether if he were given a higher paying job ifhe would continue to, get union cards signed.Wilbourn madeno reply to this. Phillips admitted talking toWilbournabout the Union on various occasions and also talking tohim about his wife's participation in union activities atanother company, but denied that he had ever made anystatements regarding any possible effect ofWilbourn'sunion activities on the possibility of his getting a higherpaying job. He also testified that a conversation took placein which Wilbourn asked for a higher paying job but ittook place before any union organization had commenced.I creditWilbourn largely because I find Phillips' testimonyincredible as I have set forth above.Wilbourn testified that, on or about February 1, hisregular supervisor was out for a few days and a reliefsupervisor,Jones, was taking his place.He testified that hehad not gotten a safco card, an entry card for a company-sponsored lottery designed to encourage employees to bein attendance at work everyday, and he had asked Joneswhy he did not receive it. Jones answered maybe it wasbecause he was a union supporter.Jones admitted the HUNTSVILLE MANUFACTURING CO.59conversation. I find no coercive impact in this conversa-tion.In the first place,Jones operated as a supervisor onlysporadically in the absence of the regular supervisor, hevoted in the election without challenge,and was a long-time acquaintanceofWilbourn's. Furthermore,it seemsclear that the response was made in a joking fashion andtaken as such.I find no possibility of a coercive result andIwill recommend that the complaint be dismissed insofaras it is allegedto be violative.Wilbourn also testifiedthat CharlesWright asked himhow he felt about the Union and why. Wright deniedasking him the question.Whether or not Wright askedWilbourn how he felt about the Union, and he might verywell have done so, I find no coercion implicit in thesituation.Wilbourn was well known to be the leadingunion adherent.Wright had a right on behalf of Respon-dent to argue Respondent'scase with him and no onecould have believed that he was actually seeking anyinformation by his "interrogation." I find no coerciveimpact in the conversationand recommend that theallegation regarding it be dismissed.DeloresWatkins testified that Artis Byrd came to herand asked what she thought about the Union. She said shedid not know because she had never belonged to a unionbefore and he asked her whether she had filled out a card.She told him she had not, whereupon he advised her not tofillone outand went on to say that the Union would getdues off 1,300 people working in that mill and they wouldjust be making money off the Company. On the day beforethe election, Byrd came to Watkins and told her where togo to vote the following day. He then went on to say thatshe could go ahead and vote for the Company and keepher job, or she could vote for the Union. Byrd admittedtalking to her on several occasions but testified, "I usuallyanswered her on questions that she asked" He testifiedthat she had a union card in the smoker one day and saidsomething about "Y'all have to pay me, I'm going to signone of them," to which he answered "you don't know whatyou're talking about." He denied asking anybody to votefor the Company and denied her account of the conversa-tion the day before the election. However, from histestimony it was not possible to determine what theconversation was as he recalled it. I credit Mrs. Watkins.Milton Bomar testified that Boyd, Cunningham, andWright all talked to him about the Union. Boyd asked himwhat he thought about the Union and he said that he hadnot talked too much but that it would be close and Boydsaid that he did not think so because they had intelligentpeople there.Bomar also testified thatWright andCunningham asked him the same question. Wrightadmitted talking to him but denied asking him what hethought about the Union and Cunningham admitted goingout to his job and asking him what he thought about thethings that were going on. He also asked him if he wantedto talk about "it" but did not use the word "Union,"although that was the general topic at that time and clearlythematter concerning which he was prepared to talk. Icredit Bomar with regard to all three incidents.Martha Browning testified that when she first startedworking for the Company they were handing out handbillsat the gate.She stopped and talked to Charles Wilbournand took some handbills from him. That afternoon ArtisByrd asked her what she had talked about with the unionman at the gate and told her there was going to be anelection onMay 25, that she knew how the Companywanted her to vote and she had better vote no, but theycould not tell her how to vote and that if the Union wenton strike she would lose her job. Two days before theelection,after a meeting at which management presentedits last pitch against the Union, she was talking to CharlesWilbourn and Artis Byrd called her to go to work, whichshe did. A little later he came over and asked her what shewas talking about with Wilbourn. She assured him that itwas not about the Union and that he should not worryabout it. He told her that she had better vote no because ifshe did not she would lose her job and she had a child tosupport. He also said that if the Union came in they wouldnot have a job on the following Monday. Immediately afterthe election, after the votes were counted, Byrd came to herand said, "We won; you have a job come Monday."After the election Miss Browning was working under JimHall, a relief supervisor, and he told her that he had heardthat she voted for the Union. She told him he was notsupposed to ask those questions and he asked her whetheritwas true.She told him it was none of his business and hesaid that her friends were going to get her fired becausethey were for the Union. Byrd testified that he knew MissBrowning but that he never talked to her about the Union.He also testified he did not know Charles Wilbourn, henever went out to the gate, and he never paid any attentionto the handbilling, and that he never made the statement"Vote for the Company and you'll have a job." He alsotestifiedhe never asked an employee to vote for theCompany and that he had never been instructed to askemployees to vote for the Company. I credit MissBrowning. Hall admitted asking Miss Browning whethershe voted for the Union and she told him that she had not.He denied making any threat that she was keeping thewrong company or anything of that sort. She testified thatafter she quit she complained that she quit because he hadthreatened to fire her and he was called into the office. Heasked her why she was quitting and that is what she said.He then asked her if what he had asked her was had shevoted for the Union or that he had heard a rumor that shehad and she said it was noisy up there and she might nothave heard exactly what he said to her. He denied tellingher that she might be fired, would be fired, or could befired because of any union. He testified that he did notcare how she had voted in the election he was "just lettingher know" there was a rumor that she had voted fcr theUnion and that he had heard it. He believed he was actingin her best interest in letting her know that there was arumor that she had voted for the Union but could notexplain why he thought it would be in her best interest toknow that. He also testified that he "put the word out"after he had questioned her that she had denied that shehad voted for the Union. He had no idea what he mighthave said that caused her to misunderstand him to havethreatened to fire her.I believe that Mr. Hall was being evasive on the witnessstand and that he made the statements attributed to him. 60DECISIONSOF NATIONALLABOR RELATIONS BOARDDiscussion and ConclusionsRespondent argues that in the first place with theexception of the few admitted interrogations no coerciveactivity took place. As a second line of defense, Respon-dent argues that, even if 10 incidents of interrogation tookplace, they were not coercive because of the absence of anythreats or promises and in the third place, even assumingall the employees were credited, the number of instances ofcoercion were so small they would have no real impact onthe employees and specifically on the election process. Ihave found above that Respondent ran an active campaignto defeat the Union, that its supervisors were instructed toactively present Respondent's case to the employees, andthat they did so.Thus, when I found that Byrd interrogated severalpeople and, in the course of his interrogation, suggested tosomethat the way to keep theirjobs was to vote against theUnion, I found it hard to believe that he did notinterrogate others under his supervision probably withsimilar threats. I cannot infer, from the evidence beforeme, that he did not. It is clear that Respondent made everyeffort to find out how the employees were reacting to theunion campaign and that some of its supervisors consid-eredthat they had a duty to talk with each employee, moreor less deviously attempting to find out their feelings aboutthe Union. All of this interrogation took place against thebackground of Respondent's constant reminder to theemployees of the Lincoln Mills situation and of the factthat the advent of the Union at Lincoln Mills meant thattheplant closed down. There is no indication thatRespondent pointed out that it would not necessarily closedown if the Union came in or that Lincoln Mills closeddown only because of the Union's intransigence and strike,if indeed that was their understanding. No attempt wasmade to reassure the employees that the interrogationwould not result in discriminatory actions on the part ofRespondent against those employees whom it ascertainedto be union adherents.None of the"safeguards" which the Board has spelledout inJohnnie's Poultry,146 NLRB 770, and other caseswere recited to the employees. I find that by its campaignof interrogation of employees, by the threats of Byrd toWalker and Browning, and by the advice of Cunninghamand Phillips to Rice that he should get his brother off of thehandbill line,Respondent interfered with, coerced, andrestrained employees in the exercise of their rights in-violation of Section 8(a)(1) of the Act.IV.THE OBJECTIONSRespondent points out that not all of the alleged coerciveactivity took place during the period between the filing ofthe petition and the election and, accordingly, not all of itneed be considered with regard to objections. I havealready recommended the dismissal of the 8(a)(3) allega-tion which took place after the election and does not forma part of the objections. However, I have found thatRespondent engaged in a widespread campaign of interro-gation against the background that at least suggested toemployees that the advent of the Union meant the closingof the plant. I find that this campaign of interrogation,accompanied on at least two occasions by threats that avote for the Union could cause an employee to lose his job,interfered with the free choice of employees at the electionand warrants setting aside the election. I am not convincedbyRespondent's argument that, inasmuch as only 1percent of the employees was shown to have been directlythreatened or interrogated and they won the election byover 280 employee votes, no showing was made that theelection should be set aside. Further, Respondent makesno showing that the interrogations were not more wide-spread than the General Counsel has proven and there isevery reason to believe that they were. A danger implicit inhaving every supervisor engage in Respondent's antiunioncampaign is that some supervisors may not have beenadequately informed as to the limitations on theirantiunion activity, as appears to have been in the case here,and that in their enthusiasm for Respondent's cause theystepped over the line, as I have found that they did here.Under all the circumstances present in this case, I believethat the objections are sustained and warrant setting asidethe election and I so recommend.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in the connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.Upon the basis of the above findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.HuntsvilleManufacturing Company, a subsidiary ofM. Lowenstein & Son, Inc., is an employerengaged incommerce within themeaning ofSection 2(6) and (7) ofthe Act.2.Communications Workers of America, AFL-CIO, isa labor organization within themeaning ofSection 2(5) ofthe Act.3.By interrogating its employees concerning theirunion activities and threatening their employees with lossof jobs if the Union won, and by advising employees to getrelated employeesto cease engagingin union activities,Respondent interfered with, restrained, and coerced itsemployeesin the exerciseof their rights guaranteed bySection 7 of the Act in violation of Section 8(a)(1) of theAct.4.The aforesaid unfair labor practices are unfair laborpractices within themeaning ofSection 2(6) and (7) of theAct.5.The discharge of Billy Ray Wilbourn is not an unfairlabor practice within themeaning ofthe Act.THE REMEDYIthaving been found that Respondent has engaged incertain unfair labor practices it is recommended that itcease and desist therefrom and that it take certain HUNTSVILLE MANUFACTURING CO.61affirmative action which is necessary to effectuate thepolicies of the Act.Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of theAct Ihereby issuethe following recommended:ORDER6The Respondent, Huntsville Manufacturing Company, asubsidiary ofM. Lowenstein & Son, Inc., its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Interrogating its employees concerning their unionactivities and threateningemployees with the loss of theirjobs if the union wins the election.(b) Advising its employees to get their fellow employeesto cease engaging in union activities.(c) In any like or related manner interfering with,restraining,or coercing its employees in the exercise oftheir rights to self-organization,to form,join,or assist anyother organization and to bargain collectively throughrepresentatives of their own choosing and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection or'to refrainfrom any or all such actions.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post in conspicuous places at its Huntsville,Alabama,plant, including all places where notices to employees arecustomarily posted, copies of the attached notice marked"Appendix." 7 Copies ofsaid noticeson forms provided bythe Regional Director for Region 10 shall, after being dulysigned by an authorized representative of the Respondent,be posted by it, as aforesaid, immediately upon receiptthereof and maintained for at least60 consecutive daysthereafter. Reasonable steps shall be taken by the Respon-dent to ensure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Decision, whatsteps Respondent has taken to comply herewith.It is ordered that the complaint herein be dismissedinsofar as it alleges violations of the Act not specificallyfound.It isfurther recommended that the objections besustained and that the representation election held on May25, 1973,be set aside.6 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions,and recommended Order hereinshall, as provided in Sec.102.48 of theRules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.7 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the noticereading "Posted byOrder ofAle NationalLaborRelationsBoard" shall read "Posted Pursuantto a Judgment of the United StatesCourtof Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, and has ordered us to post this notice, and we intendto carry out the order of the Board and abide by thefollowing:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protection andTo refrain from any and all these things.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOT coercivelyinterrogateour employeesconcerning their or other employees' activities onbehalfofCommunicationsWorkers of America,AFL-CIO, or any other labor organization.WE WILL NOT threaten our employees that they willlose their jobs if they vote for the above-named unionor any other labor organization.WE WILL NOT advise our employees to cause theirfellow employees to cease engaging in activities onbehalf of the above-named union or any other labororganization.HUNTSVILLEMANUFACTURING CO., ASUBSIDIARY OF M.LOWENSTEIN & SON, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Peachtree Building, Room701, 730 Peachtree Street, NE, Atlanta, Georgia 30308,Telephone 404-526-5760.